Dear Mayor Rivers:
You have requested an opinion of the Attorney General as to whether the Town of Glenmora, a Lawrason Act Municipality, has any jurisdiction over the enforcement and/or collection of worthless checks issued in violation of La.R.S. 14:71, or whether enforcement, collection, and prosecution is vested solely within the District Attorney's Office.
The Town of Glenmora is a municipality governed by La.R.S. 33:321et seq, in addition to the Louisiana Constitution and laws of the state. A mayor's court is provided for under La.R.S. 33:441. The jurisdiction of a mayor's court is set forth in La.R.S. 33:441(A)(1) which provides:
  Except as provided in Chapter 7 of Title 13, there shall be a mayor's court in the municipality, with jurisdiction over all violations of municipal ordinances. The mayor may try all breaches of the ordinances and impose fines or imprisonment, or both, provided for the infraction thereof. Notwithstanding any other provision of law to the contrary, the mayor may also impose court costs not to exceed thirty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.
A violation of state statute La.R.S. 14:71 may not be tried in a mayor's court since that court by law has jurisdiction over violations of municipal ordinances only. The Louisiana Constitution of 1974, Article V, Section 16(A), confers "original jurisdiction to all civil and criminal matters" upon the district court. As such, district court is the appropriate forum. La.Const. Art. V § 16(A). *Page 2 
In conclusion, it is our opinion that the City of Glenmora's Mayor Court does not have jurisdiction over the enforcement, collection, and/or prosecution of worthless checks issued in violation of La.R.S.14:71.
We hope that this sufficiently answers your inquiry, however if we may be of further assistance please do not hesitate to contact our Office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By:____________________________ ERIN C. DAY Assistant Attorney General
  JDC/ECD/sfj